UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6222


JOVAN WATKINS,

                 Plaintiff – Appellant,

          v.

MARYLAND DIVISION OF CORRECTIONS; KATHLEEN GREEN, (Warden of
ECI); CORRECTIONAL MEDICAL SERVICE; DR. ASTER BERHANE, (CMS
Doctor),

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00294-DKC)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jovan Watkins, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, Philip
Melton Andrews, KRAMON & GRAHAM, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jovan    Watkins   appeals    the   district   court’s      order

granting summary judgment to Defendants in Watkins’ 42 U.S.C.

§ 1983 (2006) civil rights action.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Watkins v. Md. Div. of

Corr., No. 8:09-cv-00294-DKC (D. Md. Jan. 15, 2010).              We deny

Watkins’   motion   to   appoint   counsel     and   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2